Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 23-36 are withdrawn.
Claims 1-2 and 12-14 are amended.
Claims 1-22 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-11), machine (claim 12).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 12 recites:
A dosing device, comprising:
-a processor having associated memory with instructions stored thereon that, when executed, causes the processor to adjust insulin bolus of a functional insulin treatment therapy by:
	-quantifying physical activity (PA) of a patient; 
	-calculating an accumulated PA based on the quantified PA, the accumulated PA indicating an aggregate of the PA that has an impact on blood glucose (BG) uptake for the patient;  
-generating a previous activity component based on an account of the accumulated PA over time period (t), the previous activity component including a band of accumulated PA levels; and 
-adjusting a prevalent functional insulin therapy bolus using the previous activity component to generate an activity informed insulin bolus when accumulated PA for an activity component over time period (T) is outside the band of accumulated PA levels; 
-generating a signal for administering the activity informed insulin bolus to the patient;
-wherein time period t includes a time that precedes a time in time period T.
	Examiner states submits that the foregoing underlined limitations constitute: “mathematical concepts” because quantifying a user’s activity and using that quantifying parameter to calculate adjusted bolus is a mathematical calculation.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because adjusting a bolus based on a user’s activity can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A dosing device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), comprising:
-a processor having associated memory with instructions stored thereon that, when executed, causes the processor to adjust insulin bolus of a functional insulin treatment therapy (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 81) by:
	-quantifying physical activity (PA) of a patient; 
	-calculating an accumulated PA based on the quantified PA, the accumulated PA indicating an aggregate of the PA that has an impact on blood glucose (BG) uptake for the patient;  
-generating a previous activity component based on an account of the accumulated PA over time period (t), the previous activity component including a band of accumulated PA levels; and 
-adjusting a prevalent functional insulin therapy bolus using the previous activity component to generate an activity informed insulin bolus when accumulated PA for an activity component over time period (T) is outside the band of accumulated PA levels; 
-generating a signal for administering the activity informed insulin bolus to the patient (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f));
-wherein time period t includes a time that precedes a time in time period T (mere field of use limitation, see MPEP 2106.05(h)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim
12 do not recite additional elements that integrate the judicial exception into a practical
application.  Accordingly, representative independent claim 1 and analogous independent claim
12 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claim 2: The claim specifies calculating the prevalent functional insulin therapy bolus based on meal component, a correction component, and a previous insulin component, which is a mathematical concept.
Claim 3: The claim specifies calculating the meal component based on a ratio of carbohydrate intake and amount of carbohydrate compensated by one unit of insulin, which is a mathematical concept.
Claim 4: The claim specifies calculating the correction component based on current blood glucose, target BG, and a correction factor that indicates a decrease in BG, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)). 
Claim 5: The claim specifies determining the previous insulin component based on insulin that is in circulation, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 6: The claim specifies determining the activity profile by calculating a median of the accumulated PA, which is a mathematical calculation performed in the human mind.
Claim 7: The claim specifies determining the activity factor by calculating an amount of the accumulated PA that has the same impact on BG of that patient as a single unit of insulin, which is a mathematical calculation performed in the human mind.
Claim 8: The claim specifies quantifying the PA by measuring a step count of the patient, which is a mental process.
Claim 9: The claim specifies accumulated PA is calculating using a weighted sum of the quantified PA over a period of time, which is a mathematical calculation performed in the human mind.
Claim 10: The claim specifies calculating the accumulated PA occurs at a time of bolus calculation, which is a mental process. 
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1 and 12 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as generating a signal for administering, receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); adjusting a prevalent functional insulin therapy bolus using previous activity component, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); quantifying PA, calculating an accumulated PA, generating a previous activity component based on accumulated PA, adjusting a functional therapy bolus, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii);).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-4, 6-10 (calculating), e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims ***, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claim 5 (determining previous insulin) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-12
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blomquist et al. (U.S. Patent No. 8,840,582).
As per claim 1, Blomquist teaches a method for adjusting insulin bolus of a computer-implemented functional insulin treatment therapy, the method comprising:
-quantifying physical activity (PA) of a patient (Blomquist: col. 5, 12-17; col. 6, 33-46; Exercise information of the user is inputted into the calculation unit to calculate the amount of carbohydrates metabolized and therefore quantifying a physical activity.);
-calculating an accumulated PA based on the quantified PA, the accumulated PA indicating an aggregate of the PA that has an impact on blood glucose (BG) uptake for the patient (Blomquist: col. 7, 34-35; col. 9, 2-10; Activity module determine actual level of patient activity over a period of time that affects blood glucose.); 
-generating a previous activity component based on an account of the accumulated PA over time period (t), the previous activity component including a band of accumulated PA levels (Blomquist: col. 8, 60 to col. 9, 10; Calculating patient activity over a period of time to establish a baseline level.); and
-adjusting a prevalent functional insulin therapy bolus using the previous activity component to generate an activity informed insulin bolus when accumulated PA for an activity component over time period (T) is outside the band of accumulated PA levels (Blomquist: col. 9, 14-22; The controller displays the recommended amount of insulin bolus to bring the blood glucose level to target level.);
-generating a signal for administering the activity informed insulin bolus to the patient (Blomquist: col. 9, 14-22; The controller displays the recommended amount of insulin bolus to bring the blood glucose level to target level.);
-wherein time period t includes a time that precedes a time in time period T (Blomquist: col. 8, 60 to col. 9, 10; Calculating patient activity over a period of time to establish a baseline level.).
As per claim 2, the method of claim 1 is as described.  Blomquist further teaches calculating the prevalent functional insulin therapy bolus based on a meal component, a correction component, and a previous insulin component, wherein the correction component indicates an amount of insulin required to compensate for a difference between a target BG level and current BG level (Blomquist: col. 12, 63-66; Determining amount of insulin to delivery based on user ingesting a meal.).
As per claim 3, the method of claim 2 is as described.  Blomquist further teaches calculating the meal component based on a ratio of an estimated carbohydrate intake and an amount of carbohydrate compensated by one unit of insulin (Blomquist: col. 13, 51 to col. 14, 9).
As per claim 4, the method of claim 2 is as described.  Blomquist further teaches calculating the correction component based on current blood glucose (BG), target BG, and a correction factor that indicates a decrease in BG resulting from a single unit of the insulin (Blomquist: col. 7, 15-28; Calculating the correction bolus.).
As per claim 5, the method of claim 2 is as described.  Blomquist further teaches determining the previous insulin component based on insulin that is in circulation due to previous insulin injections (Blomquist: col. 4, 57 to col. 5, 5).
As per claim 6, the method of claim 1 is as described.  Blomquist further teaches wherein the previous activity component is also based on an activity factor, the method comprising: determining the activity profile by calculating a median of the accumulated daily PA measured at a specific time of a day for multiple days (Blomquist: col. 8, 66 to col. 9, 6).
As per claim 7, the method of claim 1 is as described. Blomquist further teaches wherein the previous activity component is also based on an activity factor, the method comprising: determining the activity factor by calculating an amount of the accumulated PA that has a same impact on BG of the patient as a single unit of insulin (Blomquist: col. 9, 23-37).
As per claim 8, the method of claim 1 is as described.  Blomquist further teaches wherein the quantifying of PA comprises: measuring a step count of the patient (Blomquist: col. 5, 15-17; Pedometer).
As per claim 9, the method of claim 1 is as described.  Blomquist further teaches wherein the accumulated PA is calculated using a weighted sum of the quantified PA over a period of time (Blomquist: col. 8, 60 to col. 9, 10; Calculating patient activity over a period of time to establish a baseline level.).
As per claim 10, the method of claim 1 is as described.  Blomquist further teaches wherein the calculating of the accumulated PA occurs at a time of bolus calculation for the patient (Blomquist: col. 9, 2-22).
As per claim 11, the method of claim 2 is as described.  Blomquist further teaches administering the activity informed insulin bolus to the patient (Blomquist: col. 6, 19-21).
Claims 12-13 recite substantially similar limitations as those already addressed in claims 1 and 11, and, as such, are rejected for similar reasons as given above.
Claims 14-21 recite substantially similar limitations as those already addressed in claims 1-9, and, as such, are rejected for similar reasons as given above.
As per claim 22, the method of claim 13 is as described.  Blomquist further teaches implemented in an open or closed loop blood glucose control algorithm (Blomquist: col. 1, 62 to col. 2, 3; col. 3, 57 to col. 4, 9).
Response to Arguments
Applicant's arguments filed for claims 1-12 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the adjustment of an insulin bolus improves the accuracy and functionality of the system.  Examiner states that calculating a bolus is being performed using a generic computer according to the specification (para. 81), therefore the claims are not directed towards an improved method/device/system.  Furthermore, Examiner states that adjusting an insulin amount merely uses generic insulin pumps to adjust a dosage and does not provide a technical solution to a technical problem.
Applicant argues that the device transforms from a static state to a dynamic state, which satisfies the “machine-or-transformation” test.  Examiner disagrees.  While the M-or-T test is an important rule, it is not a stand-alone test.  A claim must pass the two-part framework from Alice/Mayo for eligibility.  Moreover, the machine components of the claim do not impose any meaningful limitations on the abstract idea as they amount to applying the idea with a computer.  The claim simply recites generic computers performing the generic computer functions and does not amount to significantly more than the abstract idea.
Applicant argues that the claim provides a particular treatment for a disease or medical condition.  Examiner disagrees.  The claims are directed towards generating information to administer but the actual system does not administer the dosage.
Applicant’s arguments with respect to claims 1-22 under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Galley et al. – U.S. Publication No. 2014/0058749 – System for determining a correction bolus and a meal bolus amount for a patient.
Budiman et al. – U.S. Publication No. 2011/0098548 – System to use models to prediction of future blood glucose levels and recommending therapy.
Sher – U.S. Publication No. 2010/0138197 – Device for assisting users in managing blood glucose concentration levels related to insulin.
Kovatchev et al. – U.S. Publication No. 2010/0057043 – Method for detecting physical activity and evaluating glucose demand and long term insulin action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/            Primary Examiner, Art Unit 3626